Citation Nr: 0811582	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for foot problems as 
due to an undiagnosed illness (foot disabilities claim).

2.  Entitlement to service connection for an undiagnosed 
illness manifested by constellation of symptoms including 
multiple arthralgias, myalgias, alleged muscle spasms, and 
bowel irregularities; suggestive of irritable bowel syndrome 
(also claimed as joint pains) as due to an undiagnosed 
illness (multiple disabilities claim).

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1991 and from July 1999 to August 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction was since transferred to the 
Philadelphia, Pennsylvania, RO.

In June 2007, this appeal was remanded for additional 
development.  

In October 2007, the veteran testified during a hearing 
before the undersigned conducted via videoconference.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his October 2007 Board hearing, the veteran testified 
regarding his claim for PTSD and identified medical records 
relevant to his claim that were not associated with his 
claims files.  These include medical and treatment records 
from the Vet Center in Prescott, Arizona, dated since March 
2006, and from the Orange City, New Jersey, and Wilkes-Barre 
and Williamsport, Pennsylvania, VA medical facilities, dated 
since service.  On remand, the RO should attempt to obtain 
records from each of these providers.  

The veteran should also be afforded an opportunity to submit 
any additional medical records or opinions pertinent to his 
claims not already associated with his claims files.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2007).  

In view of the above, this case is REMANDED to the RO/AMC for 
the following actions:

1.	The RO/AMC should take appropriate 
steps to contact the veteran and 
request that he identify any 
additional VA and non-VA health care 
providers, not already associated with 
his claims files that treated him for 
the disabilities at issue including 
PTSD, and foot problems and multiple 
disabilities due to an undiagnosed 
illness.  Then, the RO/AMC should 
obtain all medical and treatment 
records from the Vet Center in 
Prescott, Arizona, dated since March 
2006, and from the Orange City, New 
Jersey, and Wilkes-Barre and 
Williamsport, Pennsylvania VA medical 
facilities, dated since 1991 and since 
2001, and any other medical records 
identified by the veteran.  If any 
requested records are unavailable, a 
note to that effect should be placed 
in the claims files and the veteran 
and his representative so informed in 
writing.

2.	Thereafter, the RO/AMC should 
undertake any additional development 
so indicated by the record, and then 
readjudicate the appellant's claims 
for service connection for PTSD and 
for foot problems and the multiple 
disabilities as due to an undiagnosed 
illness.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the January 
2005 and January 2007 statements of 
the case (for foot and multiple 
disabilities due to undiagnosed 
illness, and PTSD, respectively).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTIUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



